                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
ANTHONY TRISTANI, RADFORD                   §
TARRY, and MARK MARSHALL,                   §
                                            §
      Plaintiffs,                           §
                                            §
v.                                          §     Case No. 6:19-cv-585-JDK
                                            §
OPTIONSELLERS.COM, INC. and                 §
JAMES CORDIER,                              §
                                            §
      Defendants.                           §
                                            §

           ORDER DENYING MOTION TO DISMISS OR TRANSFER

       This case arises out of the alleged mismanagement of Plaintiffs’ investments

 by Defendants OptionSellers.com, Inc.’s (“OptionSellers”) and James Cordier.

 Defendants have moved to dismiss the action pursuant to an arbitration agreement

 they did not sign or, alternatively, to transfer the case pursuant to a forum selection

 clause in a separate agreement they also did not sign. Docket No. 6. For the reasons

 explained below, the Court DENIES the motion.

                               I.     BACKGROUND

       Defendant OptionSellers is a Commodity Trading Advisor (“CTA”) founded and

 managed by Defendant James Cordier.            Docket No. 6 at 4.   Plaintiffs Anthony

 Tristani, Radford Tarry, and Mark Marshall each engaged OptionSellers to manage

 investments in his commodity futures and options markets. See Dockets No. 6-1 at

 41–43, Docket No. 6-2 at 51–53; Docket No. 6-3 at 42–45.




                                           1
                                          A.

      At the beginning of their relationship, each Plaintiff and OptionSellers entered

into a Qualified Eligible Person Advisory and Fee Payment Authorization Agreement

(the “Advisory & Authorization Agreement”).        Docket No. 6-1 at 41–43; Docket

No. 6-2 at 51–53; Docket No. 6-3 at 42–44. This agreement authorized OptionSellers

to select and direct the trades for each Plaintiff, but not to receive, hold, or handle

any customer funds.     Docket No. 6 at 4.     For purposes of handling funds, the

agreement required each Plaintiff to open and fund an account with a futures

commission merchant. E.g., Docket No. 6-1 at 41. The agreement also permitted

OptionSellers to charge commissions and fees, limited OptionSellers’ liability to

Plaintiffs, and expressly stated that “[t]his Agreement constitutes the entire

agreement between the parties.” E.g., Docket No. 6-1 at 42.

      As required by the Advisory & Authorization Agreement, each Plaintiff opened

an account with a futures commission merchant—specifically, the FCM Division of

INTL FCStone Financial Inc. (“FCStone”). Docket No. 6-1 at 2–35; Docket No. 6-2

at 2–45; Docket No. 6-3 at 2–36. FCStone is a large, publicly traded financial services

organization that holds customer funds and executes trades at the direction of

customers or their agents.    Docket No. 6 at 4.    In opening their accounts, each

Plaintiff entered into several agreements with FCStone.

      Among these agreements was a Futures & Exchange-Traded Options

Customer Agreement (the “Customer Agreement”). Docket No. 6-1 at 19–29; Docket

No. 6-2 at 28–38; Docket No. 6-3 at 22–30.      This agreement established a non-




                                          2
discretionary account with FCStone, authorized FCStone to purchase and sell

commodity interests in accordance with the instructions of each Plaintiff or his agent,

and disclaimed liability for the actions of any agent acting on Plaintiff’s behalf. Id.

The agreement included an Illinois choice of law provision and stated that any

controversy between FCStone and Plaintiff “arising out of this agreement . . . shall

be arbitrated or litigated in a court of law or otherwise resolved by a tribunal located

in Chicago, Illinois.” E.g., Docket No. 6-1 at 27.

      Each Plaintiff also signed a separate Arbitration Agreement stating that “[a]ny

controversy or claim arising out of or relating to your account shall be settled by

arbitration.”   Docket No. 6-1 at 30; Docket No. 6-2 at 39; Docket No. 6-3 at 32.

Although FCStone did not sign this document, the header indicates it was created by

FCStone, and the agreement states that Plaintiff need not sign this agreement “to

open an account” with FCStone. Id.

      Finally, each Plaintiff signed a Managed Account Agreement and Power of

Attorney. Docket No. 6-1 at 32–35; Docket No. 6-2 at 42–45; Docket No. 6-3 at 33–36.

This agreement, between each Plaintiff and FCStone, authorized FCStone to allow

OptionSellers to buy, sell, and trade in commodity futures on Plaintiff’s behalf. Id.

The agreement also stated that FCStone did not endorse OptionSellers “or its trading

style or system” and that FCStone would not be liable “for any action or inaction by

[OptionSellers].”   Id.   At the end of this agreement was a statement signed by

Defendant James Cordier acknowledging that he had read the agreement and

identifying himself as “Agent for the Principal named herein.” Id.




                                           3
                                                 B.

       After opening their accounts, Plaintiffs collectively funded their FCStone

accounts with $2,000,000. Docket No. 6 at 6. OptionSellers invested those funds

heavily in naked call options on natural gas futures and naked put options on crude

oil. Docket No. 11 at 2. When the market price of natural gas sharply increased in

November 2018, the value of each Plaintiff’s account at FCStone fell below zero.

Docket No. 6 at 7. At that point, in addition to losing all their invested funds,

Plaintiffs actually owed FCStone money. Id.

       In November 2019, Plaintiffs filed this lawsuit alleging that Defendants made

several misrepresentations in establishing their relationship and implemented “a

grossly speculative options trading strategy” contrary to Plaintiffs’ intentions.

Docket No. 2 ¶ 1. Plaintiffs brought state law claims of misrepresentation/omission,

negligent misrepresentation, breach of fiduciary duty, negligence, and negligent

supervision, and sought damages of at least $2,200,000. Docket No. 2.1

       Defendants now move to dismiss the action in favor of arbitration or,

alternatively, to transfer it to the Northern District of Illinois.

                              II.      MOTION TO DISMISS

       Defendants argue that the Arbitration Agreement signed by Plaintiffs requires

dismissal in favor of arbitration even though Defendants themselves did not sign that

agreement. Invoking the Federal Arbitration Act, Defendants urge the Court to

“rigorously enforce” the Arbitration Agreement here because it was one of several


1 Plaintiffs originally sued Defendants in state district court in Cherokee County, Texas. Defendants
removed the suit to this Court based on diversity jurisdiction. Docket No. 1.


                                                 4
instruments that should be construed as a single contract governing Plaintiffs,

Defendants, and FCStone. Docket No. 6 at 7–9. Even if the agreements are not

construed as one, Defendants argue, equitable estoppel precludes Plaintiffs from

bringing this suit because their claims here rely on the agreements with FCStone.

Id. at 10. As explained below, the Court rejects both arguments.

                                                 A.

       The first step when applying the Federal Arbitration Act is to determine

“whether the parties agreed to arbitrate the dispute in question.” Gross v. GGNSC

Southaven, L.L.C., 817 F.3d 169, 176 (5th Cir. 2016) (quoting Tittle v. Enron Corp.,

463 F.3d 410, 418 (5th Cir. 2006)). While federal policy strongly favors arbitration,

no presumption applies in determining whether the parties have agreed to arbitrate.

Id. (citing Am. Heritage Life Ins. Co. v. Lang, 321 F.3d 533, 537 (5th Cir. 2003)).

Rather, when deciding whether a valid agreement to arbitrate exists between the

parties, the Court should apply ordinary state law contract principles. Id. (citing

Webb v. Investacorp, Inc., 89 F.3d 252, 258 (5th Cir.1996)). The parties appear to

agree that Texas law applies to this question.2

       The primary question raised by Defendants is whether the Arbitration

Agreement was part of a single contract governing Plaintiffs, Defendants, and

FCStone, or whether it was a separate agreement governing only Plaintiffs and

FCStone. “Texas courts have long recognized that, under appropriate circumstances,




2Although Defendants mention Illinois law in a single footnote, both parties rely almost exclusively
on Texas law in arguing this issue. Further, Defendants acknowledge that “Illinois law . . . is to the
same effect” as Texas law on this issue. Docket No. 6 at 9 n.3.


                                                  5
‘instruments pertaining to the same transaction may be read together to ascertain

the parties’ intent, even if the parties executed the instruments at different times and

the instruments do not expressly refer to each other.’” Rieder v. Woods, --- S.W.3d --

-, 2020 WL 3117141, at *6 (Tex. June 12, 2020) (quoting Fort Worth Indep. Sch. Dist.

v. City of Fort Worth, 22 S.W.3d 831, 840 (Tex. 2000)). In those circumstances,

multiple separate contracts, documents, and agreements can be considered a single,

unified agreement. Id.

      This rule can apply even when the various instruments are not between the

same parties.    Jones v. Kelley, 614 S.W.2d 95, 98 (1981) (“Contemporaneously

executed contracts which are part of the same transaction and which relate to the

same subject matter are construed as one contract even if not between the same

parties.”); see also Vince Hagen Co. v. Eighty-Eighty Cent. Partners, Ltd., No. 87-CA-

1043-G, 1989 WL 136870, at *3 (N.D. Tex. Nov. 7, 1989) (“Contemporaneously

executed contracts which are part of the same transaction and which relate to the

same subject matter are construed as one contract even if not between the same

parties.” (citing Washington law)). Courts, however, must exercise caution when

construing multiple documents together, as the ultimate goal is to determine and give

effect to the parties’ intent at the time of the agreements. Rieder, 2020 WL 3117141,

at *6; see also Miles v. Martin, 321 S.W.2d 62, 65 (Tex. 1959).

      Based on the language of the various agreements and the facts and

circumstances surrounding their execution, the Court concludes that the agreements




                                           6
here should not be construed as a single contract. See Rieder, 2020 WL 3117141,

at *7.

                                          1.

         Each Plaintiff signed multiple agreements when he engaged Defendants’

services and opened an account at FCStone. But the text of these documents makes

clear that each had a distinct purpose, established separate obligations, and applied

to different parties. See Rieder, 2020 WL 3117141, at *7 (documents with different

parties, purposes, and obligations should not be construed together).

         For example, the Advisory & Authorization Agreement states that it is “for

advisory services” and is “made by and between OptionSellers.com, Inc. . . . and the

individual/entity signing this Agreement below, hereinafter referred to as the

‘Client.’” Docket No. 6-1 at 41. The primary purpose of the document is to authorize

OptionSellers to direct trades on Plaintiff’s behalf in exchange for commissions and

fees. Although the agreement required each Plaintiff to “open an account . . . with a

futures commission merchant,” nothing in the document required Plaintiffs to open

an account with any particular provider, including FCStone.

         Conversely, the purpose of the Customer Agreement between each Plaintiff

and FCStone was to establish an account for the purchase and sale of futures and

option contracts, and it imposed distinct obligations on Plaintiff and FCStone in

maintaining that account. The agreement begins with this clear statement of the

parties and its purpose:

         This Futures & Exchange-Traded Options Customer Agreement (the
         “Agreement”) is entered into as of the date below between the
         undersigned Customer and the FCM Division of INTL FCStone


                                          7
      Financial Inc., acting in its capacity as a futures commission merchant
      (“FCM”), (each referred to individually as a “Party” or collectively, the
      “Parties”) to enable the Customer to establish a nondiscretionary
      account, unless additional documents are executed relating to a
      discretionary account, for the purchase and sale of futures contracts,
      option contracts thereon, commodity futures, cash commodities forward
      contracts, currency conversions, on-exchange foreign currency-
      denominated financial instruments, cleared swaps and transactions
      related thereto (“Commodity Interests”).

Docket No. 6-1 at 19 (emphasis added).

      Further, neither the Advisory & Authorization Agreement nor the Customer

Agreement mentions or refers to the other agreement. See Rieder, 2020 WL 3117141,

*7 (agreements had different purposes and did not refer to one another). The header

on every page of the Customer Agreement is “INTL FCStone.” Docket No. 6-1 at 19–

29; Docket No. 6-2 at 28–38; Docket No. 6-3 at 22–30. No such header appears on the

Advisory & Authorization Agreement, which instead begins with the name and

address of OptionSellers.com, Inc. Docket No. 6-1 at 41; Docket No. 6-2 at 51; Docket

No. 6-3 at 42. The Customer Agreement with FCStone, moreover, does not require

Plaintiffs to authorize OptionSellers to manage the account, but permits each

Plaintiff to manage and use his FCStone account as he saw fit, including directing

trades on his own behalf or using a different agent.

      Similarly, the Arbitration Agreement includes the “INTL FCStone” header

and, by its own terms, applies only to claims “arising out of or relating to your

accounts.”   Docket No. 6-1 at 30.    The Arbitration Agreement never mentions

OptionSellers. And the Advisory & Authorization Agreement with OptionSellers

never mentions the Arbitration Agreement or refers to arbitration in any way.




                                          8
      To be sure, each Plaintiff here signed a Managed Account Agreement and

Power of Attorney with FCStone, which authorized OptionSellers to conduct trades

on Plaintiff’s behalf. Docket No. 14 at 3. But that agreement explicitly stated that

Plaintiff was free to revoke this agency authorization at any time. E.g., Docket

No. 6-1 at 32. And such termination would have no effect on Plaintiff’s FCStone

account. Defendants argue that OptionSellers is a party to this agreement because

James Cordier signed a statement at the end acknowledging “my legal

responsibilities” as a third-party agent. Docket No. 14 at 3–4. The language of the

agreement, however, shows otherwise:       “This Managed Account Agreement and

Power of Attorney (‘Managed Account Agreement’) is entered into as of the date below

between the undersigned Customer [Plaintiff] and the FCM Division of INTL

FCStone Financial Inc. acting in its capacity as a futures commission merchant

(‘FCM’).”   Docket No. 6-1 at 32.   The agreement merely documented the agency

relationship between each Plaintiff and OptionSellers, but did nothing to make

OptionSellers a party to each Plaintiff’s agreement with FCStone.            And, as

Defendants explain, “OptionSellers selected the trades for its customers’ accounts . .

. but did not receive, hold, or handle any customer funds.” Docket No. 6 at 9.

      The various agreements thus demonstrate that each Plaintiff was entering two

separate relationships with distinct purposes: one with FCStone to establish a

trading account, and a second with OptionSellers to manage trades in that account.

See Rieder, 2020 WL 3117141, at *7; Miles, 321 S.W.2d at 66 (explaining that

construing separate instruments as one contract is “simply a device for ascertaining




                                          9
and giving effect to the intention of the parties and cannot be applied arbitrarily and

without regard to the realities of the situation”); A.J. Robbins & Co. v. Roberts, 610

S.W.2d 854, 856–57 (Tex. Civ. App.—Amarillo 1980, writ ref’d n.r.e.) (contrasting

separate contracts that were “intrinsically complete” and having “a distinct and

separate purpose with those that “must be put together in order to ascertain a single

contractual obligation”).

                                          2.

      Further weighing against construing the FCStone and OptionSellers

documents as a single contract is the fact that each Plaintiff’s Advisory &

Authorization Agreement with OptionSellers includes a merger clause: “This

Agreement constitutes the entire agreement between the parties, and no

modifications or amendments of this Agreement shall be binding unless in writing

and signed by the parties hereto.” E.g., Docket No. 6-1 at 42.

      Where various agreements impose separate obligations concerning distinct

subject matter and are between differing parties, a merger clause supports

interpreting those agreements separately, rather than as a unified instrument.

Rieder, 2020 WL 3117141, at *8.       In fact, reading the contracts together risks

nullifying the merger clause, as the Advisory & Authorization Agreement cannot be

“the entire agreement between the parties” if the parties intended several other

separate documents to be a part of that agreement. Id. While inclusion of a merger




                                          10
clause is not dispositive,3 here it weighs against reading the various agreements as a

single contract. See id.

                                                     3.

          Additionally, Plaintiffs are sophisticated investors with extensive experience

in securities, significant incomes, and substantial assets. See Docket No. 6-1 at 2–4;

Docket No. 6-2 at 2–3; Docket No. 6-3 at 2–5. Each was investing a considerable sum

of money.         Defendants too are sophisticated, tout their expertise in the U.S.

derivatives industry, and drafted the Advisory & Authorization Agreement governing

their relationship with Plaintiffs. See Docket No. 6 at 4. In these circumstances, it

is unlikely that either side ignored or overlooked the nuances of the various

agreements at issue. And based on the text of those agreements, the stated purpose

of each document, and the inclusion of a merger clause in the agreement between

Plaintiffs and Defendants, the Court concludes that these documents are not a single

contract that should be construed together.                  Accordingly, based on the evidence

presented, the Court finds that the parties have not agreed to arbitrate the dispute

presented in this case. See Gross v. GGNSC Southaven, L.L.C., 817 F.3d 169, 176

(5th Cir. 2016).

                                                     B.

          Defendants also argue that equitable estoppel requires dismissal in favor of

arbitration here. On this issue, federal law controls. See, e.g., Noble Drilling Servs.,

Inc. v. Certex USA, Inc., 620 F.3d 469, 473 (5th Cir. 2010) (citing Wash. Mut. Fin.



3   See, e.g., In re Laibe Corp., 307 S.W.3d 314, 317 (Tex. 2010).


                                                     11
Grp., L.L.C. v. Baily, 364 F.3d 260, 267 n.6 (5th Cir. 2004)). Fifth Circuit law “will

allow a nonsignatory to invoke an arbitration agreement only in rare circumstances.”

Westmoreland v. Sadoux, 299 F.3d 462, 465 (5th Cir. 2002). Specifically, a non-

signatory may rely on equitable estoppel to compel arbitration in two distinct

circumstances: “First, equitable estoppel applies when the signatory to a written

agreement containing an arbitration clause must rely on the terms of the written

agreement in asserting its claims against the nonsignatory. . . . Second, application

of equitable estoppel is warranted when the signatory to the contract containing an

arbitration clause raises allegations of substantially interdependent and concerted

misconduct by both the nonsignatory and one or more of the signatories to the

contract.” Grigson v. Creative Artists Agency L.L.C., 210 F.3d 524, 527 (5th Cir. 2000)

(quoting MS Dealer Serv. Corp. v. Franklin, 177 F.3d 942, 947 (11th Cir. 1999)).

      Plaintiffs’ causes of actions here—misrepresentation/omission, negligent

misrepresentation, breach of fiduciary duty, negligence, and negligent supervision—

do not rely on their agreements with FCStone. Those agreements governed each

Plaintiff’s relationship with FCStone, as explained above. It is Defendants’ alleged

actions—misrepresenting how they would manage Plaintiffs’ accounts, failing to

execute an agreed-upon strategy, and mismanaging the choice of trades—that form

the basis of Plaintiffs’ claims here. As Defendants acknowledge, while FCStone held

all customer funds and executed customer trades at OptionSellers’ direction, it was

OptionSellers that “selected the trades for its customers’ accounts.” Docket No. 6

at 4. Defendants, moreover, have not cited any provision in Plaintiffs’ agreements




                                          12
with FCStone on which Plaintiffs must rely here to assert their claims. As courts

have held in similar cases, Plaintiffs’ claims therefore do not rely on those

agreements. See, e.g., Weingarten Realty Investors v. Miller, 495 F. App’x 418, 422

(5th Cir. 2012) (arbitration not required where plaintiff did not bring any claims

based on defendant’s obligations under relevant agreement); Palmer Ventures LLC v.

Deutsche Bank AG, 254 F. App’x 426, 431 (5th Cir. 2007) (finding equitable estoppel

did not compel arbitration where plaintiffs’ claims were based on misrepresentations

predating relevant agreement and agreement was barely mentioned in complaint);

Westmoreland v. Sadoux, 299 F.3d 462, 467 (5th Cir. 2002) (no equitable estoppel

where plaintiff did not “rely upon the terms of the [] agreement or seek to enforce any

duty created by the agreement”)..

      Defendants do not appear to argue that the second basis for estoppel—

substantially interdependent and concerted misconduct—applies here.           And the

Court sees no evidence of that. As previously explained, FCStone handled the funds

and executed the trades.      But Defendants present no evidence that FCStone

participated in marketing Defendants’ services to Plaintiffs, developing the trading

strategy Defendants applied to Plaintiffs’ accounts, or selecting any of the

transactions Plaintiffs complain about in this case. See Palmer Ventures, 254 F. App’x

at 432 (second prong not met where defendant failed to show specific instances of

intertwined misconduct); Westmoreland, 299 F.3d at 467 (second prong not met

where there was “no allegation that [defendant] acted in concert with anyone”)..

      Accordingly, equitable estoppel does not compel arbitration here.




                                          13
                                  *     *        *    *

      Because neither the Arbitration Agreement nor equitable estoppel requires

that the parties arbitrate this dispute, the Court DENIES Defendants’ motion to

dismiss Plaintiffs’ claims in favor of arbitration.

                        III.     MOTION TO TRANSFER

      Alternatively, Defendants move to transfer this action to the Northern District

of Illinois pursuant to 28 U.S.C. § 1404(a).

                                            A.

      A district court may transfer any civil case “[f]or the convenience of parties and

witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). The threshold issue in

determining eligibility for transfer is “whether the judicial district to which transfer

is sought would have been a district in which the claim could have been filed.” In re

Volkswagen AG (“Volkswagen I”), 371 F.3d 201, 203 (5th Cir. 2004). Once that

threshold inquiry is met, the Fifth Circuit requires consideration of several public-

and private-interest factors. The private-interest factors include: (1) the relative ease

of access to sources of proof; (2) the availability of compulsory process to secure the

attendance of witnesses; (3) the cost of attendance for willing witnesses; and (4) all

other practical problems that make trial of a case easy, expeditious and inexpensive.

Id. The public-interest factors include: (1) the administrative difficulties flowing from

court congestion; (2) the local interest in having localized interests decided at home;

(3) the familiarity of the forum with the law that will govern the case; and (4) the

avoidance of unnecessary problems of conflict of laws or in the application of foreign

law. Id. These factors are neither exhaustive nor exclusive, and no single factor is


                                            14
dispositive. In re Volkwagen of Am., Inc. (“Volkswagen II”), 545 F.3d 304, 315 (5th

Cir. 2008). The movant must show good cause for the transfer—that is, it must

demonstrate that the transferee venue is “clearly more convenient” than the

transferor venue. Id.

                                         B.

                                          1.

      Defendants argue that a forum selection clause in the Customer Agreement

between Plaintiffs and FCStone requires transferring this action to the Northern

District of Illinois. Docket No. 6 at 13–17. As Defendants explain, a valid forum-

selection clause alters the typical analysis and “[a] valid forum-selection clause

controls the forum non conveniens inquiry in all but the most unusual cases.” Id.

at 14 (quoting Barnett v. DynCorp In’tl, L.L.C., 831 F.3d 296, 300 (5th Cir. 2016).

Defendants base their argument that the Customer Agreement’s forum selection

clause is binding here on the same legal theory as their primary argument for

arbitration—i.e., that the Customer Agreement is one of several instruments that

should be construed as a single contract between each Plaintiff, Defendants, and

FCStone. Id. at 15 n.4. But as explained above, the various agreements are not a

single contract to be construed together. See Section II.A. And Defendants provide

no further explanation for why Plaintiffs are subject to the forum selection clause in

their Customer Agreements with FCStone for this dispute with Defendants.

                                          2.

      Defendants also urge transfer because several similar cases are already

pending in the Northern District of Illinois, and another district court recently


                                         15
transferred a similar case to Illinois. Docket No. 6 at 5–6. Defendants, however,

ignore a critical distinction. In each of those cases, FCStone, undeniably a party to

the Customer Agreement that includes the forum selection clause, is a party to the

lawsuit.    See INTL FCStone Fin., Inc. v. Jacobson, No. 1:19-cv-1438, 2019 WL

2356989, at *1 (N.D. Ill. June 4, 2019); INTL FCStone Fin. Inc. v. Farmer, No. 1:19-

cv-1629 (N.D. Ill. Mar. 7, 2019); Miller v. INTL FCStone Fin., Inc., No. 1:19-cv-00717,

Docket No. 16 (N.D. Ga. Nov. 21, 2019). Not so here. Accordingly, the location of

other pending suits—against FCStone—is not relevant in determining whether the

Customer Agreement’s forum selection clause applies to Defendants.

                                                   3.

        Defendants have also failed to show that this case should be transferred under

a traditional § 1404(a) analysis.

        Defendants make no argument—and it is not clear from the record—that

Plaintiffs could have brought this case in the Northern District of Illinois, as required

for a § 1404(a) transfer.4 Under 28 U.S.C. § 1391(b):

        A civil action may be brought in—

        (1) a judicial district in which any defendant resides, if all defendants
        are residents of the State in which the district is located;

        (2) a judicial district in which a substantial part of the events or
        omissions giving rise to the claim occurred, or a substantial part of
        property that is the subject of the action is situated; or




4Section 1404(a) also allows a transfer to “any district or division to which all parties have consented.”
But because the Court finds that the forum-selection clause does not apply between Plaintiffs and
Defendants here, there is no evidence that Plaintiffs have consented to venue in the Northern District
of Illinois for this dispute.


                                                   16
      (3) if there is no district in which an action may otherwise be brought as
      provided in this section, any judicial district in which any defendant is
      subject to the court’s personal jurisdiction with respect to such action.

Here, Defendants are citizens and residents of Florida, not Illinois.          Docket

No. 1 ¶¶ 5–6. And Defendants argue that “all their conduct necessarily took place in

Florida.” Docket No. 14 at 10. Accordingly, the Court has no reasonable basis to

conclude that this case could have been brought in Illinois.

      Further, Defendants have failed to carry their burden to show that

transferring this action to the Northern District of Illinois would be “clearly more

convenient” for the parties. Defendants assert that because Plaintiffs’ accounts were

located at FCStone in Chicago, and options trades were executed on the Chicago

Mercantile Exchange, “many of the witnesses and records pertinent to this dispute

are in Chicago.” Docket No. 6 at 17. But this vague generalization is insufficient.

“Parties must specifically identify the relevant sources of proof (and why they are

relevant), and specifically identify the physical location of those sources of proof.

Without doing so, no court is able to make an informed inquiry into the true

convenience of the parties.” Seven Networks, LLC v. Google LLC, Nos. 2:17-cv-441,

2:17-cv-442, 2018 WL 4026760, at *2 (E.D. Tex. Aug. 15, 2018) (citing Utterback v.

Trustmark Nat’l Bank, 716 F. App’x 241, 245 n.10 (5th Cir. 2017)).            Without

identifying what records or witnesses are in Chicago, or the relevance of those records

or witnesses, the Court cannot make an informed determination of convenience based

on the private-interest factors.

      Defendants also fail to show that any of the public-interest factor favors

transfer. They do not argue that the Northern District of Illinois faces less court


                                          17
congestion than this Court.        Defendants argue that Plaintiffs’ agreements are

governed by Illinois law—under the same Customer Agreement clause the Court

finds does not apply to this dispute. Docket No. 6 at 17. That clause is therefore

irrelevant in the transfer analysis. Defendants provide no other explanation for what

law should apply to this dispute or why the Northern District of Illinois would be

more familiar with that law. In fact, one public-interest factor—the local interest in

having localized controversies decided at home—plainly weighs against transfer to

Illinois. In a dispute between Texans and Floridians, either of those states would be

a more relevant forum than Illinois.

      In sum, Defendants have failed to show that any of the private- or public-

interest factors favor transfer.

                                   *    *        *    *

      Because the forum-selection clause does not apply and because Defendants

have failed to demonstrate that the Northern District of Illinois is clearly a more

convenient venue, the Court DENIES the motion to dismiss this case for forum non

conveniens or to transfer it to the Northern District of Illinois.

                               IV.     CONCLUSION

      Defendants have not demonstrated that the parties agreed to arbitrate their

dispute or that equitable estoppel compels arbitration here. Further, Defendants

have not shown that the forum selection clause in the Customer Agreement requires

a transfer of this case or that a transfer would be more convenient for the parties.

Accordingly, Defendants’ motion to dismiss or transfer is DENIED.




                                            18
      Also pending before the Court is Plaintiffs’ motion for discovery (Docket

No. 13). In their motion, Plaintiffs request discovery as to whether either Defendant

is an “Introducing Broker”—a term used in the Arbitration Agreement. Plaintiffs

argue that this discovery may be necessary to defeat Defendants’ motion to dismiss.

Having resolved the underlying motion, Plaintiffs’ requested discovery is no longer

needed for the stated purpose.     Accordingly, Plaintiffs’ motion for discovery is

DENIED AS MOOT.

         So ORDERED and SIGNED this 12th day of August, 2020.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE




                                         19
